Roe, A.C.J.
(dissenting) — Even though it may result in *829no increase in valuation and hence taxes, the assessor should follow the statute. RCW 84.36.005 provides that all property is subject to assessment. RCW 84.04.090 excludes only that where the fee is in the State, the United States, etc. No provision is made to exclude land subject to easements.
Admittedly, lands subject to private easements (which might be reduced in value) are still included in the tract assessed. There is no provision to exclude land over which the United States merely has an easement, and we should not approve. Other assessors include such land and so should the respondent, to be logical and consistent. The "shortcut" is not statutory.
Reconsideration denied January 19, 1982.
Review denied by Supreme Court April 28, 1982.